Citation Nr: 1809526	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for back pain.

2. Entitlement to service connection for chronic bronchitis.

3. Entitlement to service connection for eye problems.

4. Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to the right shoulder.

5. Entitlement to a compensable rating for residuals of a gunshot wound to the right calf muscle, affecting muscle group XI.

6.  Entitlement to a compensable rating for a left thigh muscle shrapnel fragment wound, affecting muscle group XIII. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marines Corps from February 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. The Veteran filed a Notice of Disagreement (NOD) in September 2012 and a Statement of the Case (SOC) was issued in January 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in March 2014. Thus, the Veteran perfected a timely appeal of the issue.

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Legacy Virtual VA paperless claims file.

The issues of entitlement to service connection for eye problems and entitlement to increased ratings for residuals of a right shoulder gunshot wound, residuals of a right calf gunshot wound, and a left thigh shrapnel fragment wound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a November 2016 written statement, the Veteran withdrew his appeal of the issues of entitlement to service connection for back pain and entitlement to service connection for chronic bronchitis. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claims of entitlement to service connection for back pain and entitlement to service connection for chronic bronchitis; the Board has no further jurisdiction to consider an appeal of these matters. 38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative. 38 C.F.R. § 20.204 (a). Except when made on the record at a hearing, appeal withdrawals must be in writing. An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b). Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In November 2016, the Veteran submitted a VA form 21-4138 Statement in Support of Claim, expressing his intent to withdraw his claims for entitlement to service connection for back pain and entitlement to service connection for chronic bronchitis. As the Veteran has withdrawn these issues from the appeal, there are effectively no longer any remaining allegations of error of fact or law with respect to these two issues. See 38 U.S.C. § 7105 (d)(5). Accordingly, the Board will dismiss the appeal of the issues of entitlement to service connection for back pain and entitlement to service connection for chronic bronchitis.


ORDER

The appeal of the issue of entitlement to service connection for back pain is dismissed. 

The appeal of the issue of entitlement to service connection for chronic bronchitis is dismissed. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Eye Problems

The Veteran seeks entitlement to service connection for eye problems which he contends originated in service. Specifically, he asserts that he was exposed to chemical residue from napalm while on active duty in the Republic of Vietnam, and that such exposure caused his current eye problems. 

Service treatment records indicate that the Veteran was seen in September 1971 with a complaint of conjunctivitis. The clinician noted that the Veteran complained of burning and redness in both eyes. He reported using a salve from a civilian doctor. The clinician noted that no conjunctivitis was seen and recommended that the Veteran use visine. The Veteran's April 1972 separation examination notes a 1 inch "s.l." above the right eye and 1/2 inch "s.l." above the left eye. See Service Treatment Records. 

The Veteran was afforded a VA examination in July 2012. The examiner diagnosed diabetes without retinopathy, cataracts, arcus senilis of both corneas, and glaucoma suspect. He reported that the Veteran experienced episodes of tunnel vision that might be associated with his blood sugar. The examiner noted that the Veteran's complaint was arcus senilis and confirmed that he had the condition but noted that it was not affecting his vision. He further noted that cataracts were age related and less likely as not due to his diabetes. Large optic cups were an incidental finding and not due to the Veteran's diabetes. See July 2012 VA examination.

The RO denied service connection for eye problems because the evidence did not show an event, disease or injury in service. The July 2012 VA medical opinion found no link between the Veteran's diagnosed medical condition and military service. Service treatment records did not contain complaints, treatment or diagnosis for the condition and the evidence did not show that the condition resulted from, or was aggravated by, a service connected disability. See January 2014 SOC.

The Veteran was afforded a VA examination in November 2015. The examiner diagnosed diabetes without retinopathy, cataract OU, and glaucoma suspect. He noted that the Veteran had diabetes that was treated with pills with poor control before insulin was added, leading to good control. The Veteran had a history of mild background retinopathy that had come and gone. He was noted to have cataracts and large optic cups in 2012 and was considered a glaucoma suspect. In his remarks, the examiner noted that the Veteran had background retinopathy in the past but that none was present on examination. He indicated that this was the nature of background retinopathy in that the condition comes and goes. The Veteran's cataracts and optic cups were not changed from his July 2012 examination and appeared to be stable at the time. See November 2015 VA Examination.

At his November 2016 Board hearing, the Veteran testified that while on combat duty in Vietnam, his unit would respond after an airstrike had been called in to "go in and mop up behind that situation." He asserted that in the aftermath of such airstrikes he was exposed to residue from napalm. He reported that the residue would drip down through the bushes, dropping down on the helmets and skin of the marines below. He reported that it was hot and while sweating that he would wipe his eyes. He reported a cutting feeling in his eyes and described using canteen water to rinse his eyes. The Veteran and his representative also raised the issue of a traumatic injury to the Veteran's retina. The Veteran reported that a spot is still present from that injury and that it occurred in Vietnam. He indicated that he saw a private doctor for the condition in approximately 1980. See November 2016 Hearing Transcript. 
 
The Board finds that neither of the VA examinations adequately addressed the issue of direct service connection. The Veteran mentioned his assertion that he got "napalm dust" in his eyes in a December 2011 statement in support of claim. The July 2012 VA examiner opined that the Veteran's cataracts were age related and not a result of his diabetes. Large optic cups were an incidental finding and not related to diabetes. The examiner offered no opinion as to the etiology of the Veteran's arcus senilis. The November 2015 VA examiner noted the presence of background retinopathy that comes and goes, stable cataracts and optic cups, and the suspected presence of glaucoma. Neither examination addressed the Veteran's lay statements that he began experiencing eye problems in service. Service treatment records indicate bilateral burning and redness of the eyes. The Veteran's subsequent hearing testimony further details complaints of eye problems from service to the present. 

Additionally, although the Veteran has not explicitly advanced a theory of secondary service connection, the record suggests that at least some of his current eye problems may be attributed to his service-connected diabetes, type II. In particular, there were findings of tunnel vision associated with blood sugar on the July 2012 VA examination. Additionally, although the Veteran has received a diagnosis of diabetes without retinopathy, the November 2015 VA examiner noted the occurrence of background retinopathy sporadically.  

Lastly, in its review of the evidence of record, the Board did not see mention of a traumatic retina injury in the service treatment records. The Board was unable to ascertain if the discussion about a retina injury at the November 2016 hearing was in reference to the Veteran's claimed napalm exposure or if he was in fact asserting a separate and distinct injury to one or both of his retinas in service. 

As such, the Board finds that a remand is necessary to afford the Veteran a new VA examination to determine the nature and etiology of his eye problems, both on a direct basis and as secondary to his service-connected diabetes, type II.

Increased Ratings Claims

The Veteran seeks entitlement to a rating in excess of 10 percent for residuals of a right shoulder gunshot wound and compensable ratings for residuals of a right calf gunshot wound, affecting muscle group XI and a left thigh shrapnel fragment wound, affecting muscle group XIII.

The Veteran contends that his service-connected residuals of a right shoulder gunshot wound, residuals of a right calf gunshot wound, and a left thigh shrapnel fragment wound are all more severe than reflected in his current disability ratings. VA last examined these disabilities almost six years ago in June 2012. Although new VA examinations are not warranted based merely upon the passage of time (see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)), the Court has held that where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). 

In this case, the Veteran's 10 percent disability rating for residuals of a right shoulder gunshot wound and noncompensable ratings for his service connected residuals of a right calf gunshot wound, and a left thigh shrapnel fragment wound were based on the findings of the June 2012 VA examiner. The Veteran has since provided testimony suggesting that each of these conditions have worsened in severity, warranting the assignment of increased ratings. With respect to his residuals of a right shoulder gunshot wound, the Veteran testified that he experiences decreased range of motion, flare-ups, and pain which he described as 8 on a pain scale of 1-10. He indicated that the condition was getting worse and he was having fewer "good" day, particularly when the weather got cold. With respect to the residuals of his right calf gunshot wound, the Veteran has asserted that he experiences heat, swelling, and pain of the calf muscle. He indicated that the condition has gotten progressively worse over time to the point where it now affects his ability to walk. The Veteran indicated that he can no longer walk certain distances on his property when he mows his yard due to the pain in his calf muscle. Lastly, with respect to the shrapnel fragment wound on his left thigh, the Veteran asserted that there had been movement of the shrapnel and that he could kind of feel it now. He indicated that a doctor had suggested a surgical procedure to deal with the shrapnel, but the Veteran expressed reticence to undergo surgery. 

As the evidence of record suggests a material change in the Veteran's service connected disabilities since his last VA examinations, the Board finds that the Veteran should be afforded new VA examinations to assess the current severity of his disabilities. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Prior to obtaining the aforementioned examinations, any available outstanding relevant treatment records should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any outstanding VA treatment records. The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of all currently diagnosed eye conditions. The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide opinions for the following:

(a) Does the Veteran have any current eye condition that is consistent with any prior injury to his retinas, as described by the Veteran at his November 2016 Board hearing?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye conditions, to include arcus senilis, cataracts, glaucoma, and background retinopathy, were incurred in, or are otherwise etiologically related to, his period of active military service, to include eye symptomatology documented in service and his presumed exposure to napalm?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye conditions, to include arcus senilis, cataracts, glaucoma, and background retinopathy, were caused by the Veteran's service connected diabetes?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disabilities, to include arcus senilis, cataracts, glaucoma, and background retinopathy, were aggravated by the Veteran's service connected diabetes?

In formulating his or her opinion, the examiner must consider and discuss the in-service notation of red, burning eyes and the lay statements of the Veteran with regards to his exposure to chemical residuals of napalm.

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his residuals of a right shoulder gunshot wound. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

(b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for both shoulders on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so. 

4. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his residuals of a right calf gunshot wound. The claims folder must be made available to and reviewed by the examiner. All indicated studies, should be performed.

The examiner should elicit from the Veteran his complaints regarding the nature and severity of functional impairment. The examiner must identify all involved muscle groups and nerves affected by the right calf gunshot wound and note all related functional limitations found and the degree of any related muscle weakness or atrophy.

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case

5. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his left thigh shrapnel fragment wound. The claims folder must be made available to and reviewed by the examiner. All indicated studies, should be performed.

The examiner should elicit from the Veteran his complaints regarding the nature and severity of functional impairment. The examiner must identify all involved muscle groups and nerves affected by the left thigh shrapnel fragment wound and note all related functional limitations found and the degree of any related muscle weakness or atrophy.

The opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


